Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 07/15/16, 12/13/2016 and 01/06/2017. It is noted, however, that applicant has not filed a certified copy of the JP 2016-140085, JP 2016-241461 and JP 2017-000854 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2020 and 06/08/2021 have been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 03/12/2020 is noted by the Examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 13-19 (Independent Claims 13 and 19) are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 13-19 (Independent Claims 13 and 19) of Commonly Owned application 15/641529, respectively. This is a statutory double patenting rejection.
Both independent claims’ features of the instant application and the co-pending application can be compared as:
Instant Application: 16/816685 (Claim 13)
US Patent No. 10,634,734 (Claim 13)
A sensor unit comprising:
A sensor unit comprising:
a substrate;
a substrate;
a circuit chip stacked on the substrate;
a circuit chip stacked on the substrate;
a sensor region in which a ratio of a second size in a second direction to a first size in a first direction is less than n where n is an integer equal to or greater than 2, the sensor region having a substantially-rectangular shape and being provided on a second surface of the circuit chip opposite to a first surface of the circuit chip, the first surface facing the substrate; and
a sensor region in which a ratio of a second size in a second direction to a first size in a first direction is less than n where n is an integer equal to or greater than 2, the sensor region having a substantially-rectangular shape and being provided on a second surface of the circuit chip opposite to a first surface of the circuit chip, the first surface facing the substrate; and
n-number of sensors arrayed in the sensor region in line in the second direction, and each having a substantially-rectangular shape.
n-number of sensors arrayed in the sensor region in line in the second direction, and each having a substantially-rectangular shape.


Both sets of claims’ features of the instant application (claim 14-18) and the Co-pending (claims 14-18) can be compared by using the table shown above.

US Patent No. 10,634,734 (Claim 19)
A sensor unit comprising:
A sensor unit comprising:
a substrate having a substantially-rectangular shape including a first side and a second side that are substantially orthogonal to each other;
a substrate having a substantially-rectangular shape including a first side and a second side that are substantially orthogonal to each other;
a circuit chip stacked on the substrate;
a circuit chip stacked on the substrate;
a first sensor provided on a second surface of the circuit chip opposite to a first surface of the circuit chip, the first surface facing the substrate, and the first sensor being provided on a first axis, the first axis being substantially parallel to the first side and passing through a center position of the substrate or a center position of the circuit chip; and
a first sensor provided on a second surface of the circuit chip opposite to a first surface of the circuit chip, the first surface facing the substrate, and the first sensor being provided on a first axis, the first axis being substantially parallel to the first side and passing through a center position of the substrate or a center position of the circuit chip; and
a second sensor provided on the second surface of the circuit chip and provided on a second axis, the second axis being substantially parallel to the second side and passing through the center position of the substrate or the center position of the circuit chip.
a second sensor provided on the second surface of the circuit chip and provided on a second axis, the second axis being substantially parallel to the second side and passing through the center position of the substrate or the center position of the circuit chip.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a circuit chip stacked on the substrate; and a plurality of first sensors provided on a second surface of the circuit chip opposite to a first surface of the circuit chip, the first surface facing the substrate, and arranged on a first axis, the first axis being substantially parallel to the first side and passing through a center position of the substrate or a center position of the circuit chip, the plurality of first sensors having a plurality of sensor portions configured to output signals with different phases in response to changes in an external magnetic field to be detected.”
Claims 2-12 are also allowed as they further limit allowed claim 1.
Regarding claim 20, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 20,
“…a circuit chip stacked on the substrate; and a plurality of first sensors provided on a second surface of the circuit chip opposite to a first surface of the circuit chip, the first surface facing the substrate, and arranged on a first axis, the first axis being substantially parallel to the first side and passing through a center position of the substrate or a center position of the circuit chip, the plurality of first sensors having a plurality of sensor portions configured to output signals with different phases in response to changes in an external magnetic field to be detected.”
Regarding claim 21, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 21,
“…a plurality of first sensors provided in an area overlapping the substrate in a thickness direction, the thickness direction being orthogonal to a first direction along the first side and a second direction along a second side and arranged on a first axis, the first axis being substantially parallel to the first side and passing through a center position of the substrate, the plurality of first sensors having a plurality of sensor portions configured to output signals with different phases in response to changes in an external magnetic field to be detected.”
Regarding claim 22, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 22,
“…a sensor region in which a ratio of a second size in a second direction to a first size in a first direction is less than n where n is an integer equal to or greater than 2, the sensor region having a substantially-rectangular shape and being provided in an area overlapping the substrate in a thickness direction, the thickness direction being orthogonal to the first direction and the 
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakaguchi US 2018/0038896 - Current sensor for detecting value of to-be-measured electric current, has housing is viewed from width direction, and is arranged in region that is surrounded by bent portions of multiple primary conductors.
Iida et al. US 2013/0234734 - Sensor unit used as operation key for input device used in portable video game machine, has input portion whose position change relative to substrate is detected, upon which change in capacitance between X and Y electrodes is detected.
Kitai et al. US 2015/0274504 - Angular-acceleration sensor for detecting angular acceleration from bending stress on cross-beam, has beam portion which is stretched along Y-axis, and is connected to stationary portion and weight portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAUL J RIOS RUSSO/Examiner, Art Unit 2867